      Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION


JASEN ALBRECHT and HEATHER                                       4:20-cv-4065
                                                           CIV. _________
ALBRECHT,

               Plaintiffs,                                 COMPLAINT

vs.

TESLA TRANSPORT INC. and
PEACE EXPRESS, INC.,

               Defendants.


         COME NOW Plaintiffs, Jasen Albrecht and Heather Albrecht, by and through

their undersigned attorney, and for their Complaint against the Defendants Tesla

Transport Inc. and Peace Express, Inc. (collectively referred to herein as “Defendants”),

state, allege and aver as follows:

                  SUBJECT MATTER JURISDICTION AND VENUE

         1.    Jasen Albrecht and Heather Albrecht (“Albrechts”) are residents of Beadle

County, South Dakota.

         2.    Defendant Tesla Transport Inc. (“Tesla”) is an Illinois corporation, with a

principal address in Lincolnwood, Illinois.

         3.    Defendant Peace Express, Inc. (“Peace Express”) is an Illinois corporation,

with a principal address in Buffalo Grove, Illinois.


                                              1
   Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 2 of 9 PageID #: 2




       4.     Upon information and belief, Tesla and Peace Express were at all times

material hereto engaged in the business of interstate transportation of freight, including

honey bees and hives and related equipment and supplies.

       5.     Complete diversity of citizenship exists between Albrechts and Defendants,

the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00);

therefore, and subject matter jurisdiction therefore exists pursuant to 28 U.S.C. §1332.

       6.     Subject matter jurisdiction also exists pursuant to 49 U.S. §14706 (d).

       7.     This action involves damage and loss of Albrechts’ property while in transit

pursuant to an interstate shipping contract, part of which was fulfilled in in Beadle

County, South Dakota, and involves a rollover semi-truck and trailer accident that

occurred in Meade County, South Dakota. Venue is therefore proper in this Court.

                 CLAIM FOR DAMAGES UNDER 49 U.S.C. §14706
                        “CARMACK AMENDMENT”

       8.     Tesla advertises itself as a motor carrier that provides interstate

transportation of honey bees and related equipment and supplies and advertises that it

provides cargo insurance to covers any loss of such property equipment and supplies,

including live honey bees. A copy of Tesla’s advertisement is attached as Exhibit A.

       9.     Tesla represented to Albrechts, before Albrechts contracted with Tesla for

the interstate shipment of its property, that Tesla would provide cargo insurance that fully

covered any loss or damage to the subject property, equipment or supplies, including the

loss of live honey bees.

       10.    Based upon Tesla’s advertisements and its representations, Albrechts


                                              2
   Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 3 of 9 PageID #: 3




contracted with Tesla for the interstate shipment of several loads of their honey bees,

hives and related equipment and supplies in November, 2019.

       11.      Tesla invoiced Albrechts for the transportation of ten (10) loads of their

honey bees, hives and related equipment and supplies. An eleventh (11) load was not

invoiced, but was to be transported under the same terms. Copies of the invoices are

attached as Exhibit B.

       12.      At no time did Albrechts ever agree to a stated value of their property less

than the full and total amount, including the value of their live honey bees.

       13.      Upon information and belief, Tesla contracted with Peace Express for the

transportation of some of the loads of Albrechts’ honey bees, hives and related equipment

and supplies.

       14.      Albrechts made payment by separate check drafted on their bank account to

Tesla for each loaded, even when Albrechts’ property was loaded onto trucks and trailers

owned or operated by Peace Express’s employees or agents.

       15.      On or about November 10, 2019, a load of Albrechts’ honey bees, hives and

related equipment and supplies were loaded onto a truck and trailer owned or operated by

Peace Express, at Albrechts’ place of business in Beadle County, South Dakota. This

load is reflected in Tesla invoice No. 1019.

       16.      While transporting this load of Albrechts’ honey bees, hives and related

supplies and equipment, a driver employed by Peace Express or acting as its agent and

under its authority as an interstate motor carrier, negligently overdrove the wintery road



                                               3
   Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 4 of 9 PageID #: 4




conditions, negligently failed to maintain control of the commercial vehicle that he was

operating, left his lane of travel, and caused the semi-truck and trailer that he was

operating to overturn and roll, on or near a curve on Highway 34 in Meade County, South

Dakota (“the subject accident”). A true and correct copy of the accident report is attached

as Exhibit C.

       17.      A significant part of the load, comprised of hives, honey bees, and related

equipment and supplies owned by Albrechts was badly damaged or destroyed as a result

of the subject accident, as depicted in photos taken at the accident scene, copies of which

are attached as Exhibit D.

       18.      Tesla’s agent contacted Albrechts, advised them of the subject accident, and

assured them that their loss of property would be fully covered and compensated.

       19.      Peace Express, however, contacted Jasen Albrecht and advised that the

value of the live honey bees was not covered by its cargo insurance, while assuring the

Albrechts that their beehives, honey bees and related equipment and supplies salvaged

from the wreck would be returned to them at their place of business in Beadle County,

South Dakota so that the property could be properly inventoried, preserved and protected,

and that they would be fully compensated for their loss.

       20.      Peace Express, through its agent, further advised Albrechts to stop payment

on the checks that Albrechts had written in payment of the Tesla invoices and indicated

that the unpaid sum of these invoices should be credited against Albrechts’ claim for loss

and damage.



                                               4
   Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 5 of 9 PageID #: 5




       21.    Upon information and belief, Peace Express salvaged some of Albrechts’

honey bees, beehives and related equipment and supplies from the wreckage at the

accident site, but instead of returning Albrechts’ property to them, Peace Express and/or

Tesla or their employees or agents transported the property or caused them to be

transported illegally to an unknown, undisclosed out-of-state location, without Albrecht’s

knowledge or permission or the requisite permission of the Department of Agriculture,

and converted Albrechts’ property.

       22.    Despite Albrechts’ requests and demands, Peace Express and Tesla have

refused to disclose the location of Albrechts’ property salvaged from the wreck and the

subject accident site, and have refused to return their property to them.

       23.    As a direct and proximate result of the negligence of Peace Express and the

resulting damage to Albrechts’ property, and Peace Express and Tesla’s refusal to return

the salvaged property to Albrechts, Albrechts have been unable to fulfill a pollination

contract with an almond producer in California, a contract that would have generated

income of Seventy-Five Thousand Four Hundred and Eighty Dollars ($75,480.00) for

Albrechts.

       24.    Albrechts gave written notice of their claim to Tesla and Peace Express,

within ninety (90) days of their loss, and demanded payment for the full amount of the

value of their property.

       25.    Despite notice and demand, Tesla and Peace Express have refused to pay

Albrechts or compensate them for the total sum of their resulting damage and loss.



                                              5
     Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 6 of 9 PageID #: 6




        26.   Peace Express instead issued a draft made payable to Jasen Albrecht in the

sum of One Hundred Thousand Dollars ($100,000.00), including the following note in the

memo of the draft: “Paid in full – 408 double deep hives claimed a total loss per Jasen

Albrecht.” Albrechts have refused to accept this inadequate sum and have retained

possession of the uncashed check, although Peace Express has advised that it has stopped

payment on the same. A copy of the draft issued by Peace Express is attached as Exhibit

E.

        27.   Tesla and Peace Express are liable to Albrechts for the full value of the

honey bees, hives and related equipment and supplies destroyed, damaged or lost as direct

and proximate result of the negligence of Peace Express, its employee or agents, or the

acts of Tesla and/or Peace Express following the subject accident.

        28.   Albrechts have suffered and sustained damage in the amount of the full

value of their honey bees, beehives, equipment and supplies, a total sum of Two Hundred

Eight-Two Thousand, Six Hundred and Seventy-Eight Dollars and Eighty-Two Cents

($282,678.72).

        29.   Tesla invoiced Albrechts a total sum of Forty-Three Thousand Nine

Hundred and Sixty-Seven Dollars ($43,967.00).

        30.   Albrechts wrote eleven (11) checks, each in the amount of Three Thousand

Nine Hundred and Ninety-Seventy Dollars ($3,997.00), in payment of the Tesla invoices;

however, only three of these checks were cashed and cleared the bank prior to the subject

accident and Albrechts’ stop-payment orders to its bank. Albrechts paid a total sum of



                                             6
   Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 7 of 9 PageID #: 7




Eleven Thousand Nine Hundred and Ninety-One Dollars ($11,991.00) on the Tesla

invoices, leaving a total net sum of the invoiced amounts of Thirty-One Thousand Nine

Hundred and Seventy-Six Dollars ($31,976.00).

      31.      After applying a credit for the total remaining sum due on the Tesla

invoices, without inclusion of the amount of Invoice 1019 related to the wrecked load at

issue, Albrechts are owed a total net sum of Two Hundred Fifty-Four Thousand Six

Hundred and Ninety-Nine Dollars and Seventy-Two Cents ($254,699.72).

      32.      Tesla and Peace Express are liable to Albrechts in this amount, pursuant to

and in accordance with 49 U.S.C. §14706(a).

      WHEREFORE, Albrechts pray for relief as follows:

      1. For an award of damages and judgment in the sum of $254,699.72.

      2. For prejudgment interest;

      3. For additional damages as may be awarded for the unlawful conversion of

            Albrechts’ property.

      4. For an award of such other fees and costs as may be recovered under the law.

      5. For such other and further relief as is deemed just and equitable in the

            premises.

      Dated April 15, 2020.

                                   LYNN, JACKSON, SHULTZ & LEBRUN, P.C.

                                   /s/ Steven J. Oberg
                                   Steven J. Oberg
                                   110 N. Minnesota Ave., Ste. 400
                                   Sioux Falls, SD 57104

                                             7
Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 8 of 9 PageID #: 8




                           Telephone: (605) 332-5999
                           E-mail: soberg@lynnjackson.com
                            Attorney for Plaintiffs




                                   8
                            Case 4:20-cv-04065-RAL Document 1 Filed 04/15/20 Page 9 of 9 PageID #: 9
 JS 44 (Rev. 09/19)                                                                  CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
 provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
 purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 IJA~~Jlt_1l1~fJ~f~nd HEATHER ALBRECHT                                                                                      rR~f-\W~~~RT INC. and PEACE EXPRESS, INC.

        (b) County of Residence of First Listed Plaintiff                  _B_e~a~d~l~e________                              County of Residence of First Listed Defendant                _C_o_o_k_________
                                       (EXCEPT IN US. PLAINTIFF CASES)                                                                                      (JN U.S. PLAINTIFF CASES ONLY)
                                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                        THE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Name, Address, and Telephone Number)                                                                Attorneys (If Known)
    Steven J. Oberg
    Lynn, Jackson, Shultz & Lebrun, P.C. - 110 N. Minnesota Ave., Ste. 400
    Sioux Falls, SD 57104 - (605) 332-5999
 II. BASIS OF JURISDICTION (Placean "X"inOneBoxOnly)                                                        III. CITIZENSHIP OF PRINCIPAL p ARTIES (Place an                                          "X" in One Box for Plaintiff
                                                                                                                         (For Diversity Cases On/;1                                           and One Box for Defendant}
 0 1       U.S. Government                     0 3   Federal Question                                                                              PTF         DEF                                            PTF       DEF
              Plaintiff                                (U.S. Government Not a Part;~                                Citizen of This State          r)( 1        0    1   Incorporated or Principal Place       0 4      0 4
                                                                                                                                                                           of Business In This State

 0 2 U.S. Government                           ~ 4   Diversity                                                      Citizen of Another State          0 2       0    2   Incorporated and Principal Place        0 5      IX 5
              Defendant                                (Indicate Citizenship ofParties in Item Ill)                                                                         of Business In Another State

                                                                                                                    Citizen or Subject of a           0 3       0    3   Foreign Nation                          0 6      0 6
                                                                                                                      Forei n Coun
 IV NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                               Click here for Nature of Suit Code Descriotions
I        '/;,··CONTRACT··:::: '        1   ··:..;'""'·:•;;z\     ·•;·TORTS•••.<·                    •;'•.;<:.;.•.    ·FORFEITUREIPENALTY/' ····--··BANKRUPTCY:.«!<                             "'+':?:i':.OTHER:STATUTES          I
    0   110 Insurance                          PERSONAL INJURY                    PERSONAL INJURY                   0 625 Dmg Related Seizw·e              0 422 Appeal 28 USC 158             0 375 False Claims Act
    0   120 Marine                         0   310 Ai1plane                     0 365 Personal Injury -                     of Property 21USC881           0 423 Withdrawal                    0 376 Qui Tan1 (31 USC
    0   130MillerAct                       0   315AiiplaneProduct                      ProductLiability             0 6900ther                                      28USC 157                          3729(a))
    0   140 Negotiable Instmment                    Liability                   0 367 Health Care/                                                                                             0   400 State Reapportionment
    0   150 Recove1y of Overpayment        0   320 Assault, Libel &                   Phannaceutical                                                       ·•'i~2PROPERTY.RIGHTS•• ·:fi'~·     O   410 Antitmst
            & Enforcement of Judgment               Slander                           Personal Injwy                                                       0 820 Copyrights                    0   430 Banks and Banking
    0   151 Medicare Act                   0   330 Federal Employers'                 Product Liability                                                    0 830 Patent                        0   450 Commerce
    0   152 Recove1y of Defaulted                   Liability                   0 368 Asbestos Personal                                                    0 835 Patent - Abbreviated          0   460 Deportation
            Student Loans                  0   340 Marine                              Injwy Product                                                       New Drug Application                0   470 Racketeer Influenced and
            (Excludes Veterans)            0   345 Marine Product                     Liability                                                     0 840 Trademark                                    Conupt Organizations
    0   153 Recove1y ofOve1payment                  Liability                    PERSONAL PROPERTY        ,,; .• :·        LABOR         ·""' ,_.., 'X•'iSOCIAL'SECURITY;;!f>;i ""''           0   480 Consumer Credit
            of Veteran's Benefits          0   350 Motor Vehicle                0 370 Other Fraud       0 710 Fair Labor Standards                  0 861 HIA (1395ff)                                 (15 USC 1681or1692)
 0      160 Stockholders' Suits            0   355 Motor Vehicle                0 371 Tmth in Lending                 Act                           0 862 Black Lw1g (923)                     0   485 Telephone Consumer
 0      190 Other Contract                         Product Liability            ~ 380 Other Personal    0 720 Labor/Management                      0 863 DIWC/DIWW (405(g))                           Protection Act
 0      195 Contract Product Liability     0   360 Other Personal                     Property Damage                 Relations                     0 864 SSID Title XVI                       0   490 Cable/Sat TV
 0      196 Franchise                              lnjlliy                      0 385 Property Damage   0 740 Railway Labor Act                     0 865 RSI (405(g))                         0   850 SecUlities/Commodities/
                                           0   362 Personal lnjlliy -                 Product Liability 0 751 Family and Medical                                                                       Exchange
                                                   Medical Malpractice                                                Leave Act                                                                0   890 Other Statutmy Actions
I •.      '' REAIIPROPERTY·                     ~CIVIDRIGHTS -;,;;;.;;;_..;'    :PRISONER PETITIONS '~ 0 790 Other Labor Litigation                  dcFEDERAlfTAX."SUITS.                     0   891 Agricultural Acts
0       210 Land Condemnation              0   440 Other Civil Rights             Habeas Corpus:        0 791 Employee Retirement                   0 870 Taxes (U.S. Plaintiff                0   893 Environmental Matters
0       220 Foreclosure                    0   441 Voting                       0 463 Alien Detainee                 Income Secruity Act                    or Defendant)                      0   895 Freedom of Info1mation
0       230 Rent Lease & Ejectment         0   442 Employment                   0 510 Motions to Vacate                                             0 871 IRS-Third Party                              Act
0       240 Tmis to Land                   0   443 Housing/                           Sentence                                                              26 USC 7609                        0   896 Arbitration
0       245 Tort Product Liability                 Accommodations               0 530 General                                                                                                  0   899 Administrative Procedure
0       290 All Otl1er Real Property       0   445 An1er. w/Disabilities-       0 535 Death Penalty     '15,.f'''ic '.-.IMMIGRATION;'!"ii'/i'i'                                                        Act/Review or Appeal of
                                                   Employment                     Other:                0 462 Naturalization Application                                                               Agency Decision
                                           0   446 Amer. w/Disabilities -       0 540 Mandamus & Otl1er 0 465 Other Immigration                                                                0   950 Constitutionality of
                                                   Other                        0 550 Civil Rights                    Actions                                                                          State Statutes
                                           0   448 Education                    0 555 Prison Condition
                                                                                0 560 Civil Detainee -
                                                                                      Conditions of
                                                                                      Confinement
V. ORIGIN (Place an               "X" i11011eBox011ly)
~ 1 Original                 0 2 Removed from                     0    3       Remanded from              0 4 Reinstated or            0 5 Transferred from              0 6 Multidistrict               0 8 Multidistrict
           Proceeding            State Court                                   Appellate Court                      Reopened                   Another District                 Litigation -                  Litigation -
                                                                                                                                               (specif;~                        Transfer                      Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                       28 U.S.C. § 1332, 49 U.S.C. § 14706
VI. CAUSE OF ACTION 1-B-r-ie-f-de-s-cr-ip-t=-io_n_o_fc-a-=-u-se-:----=---------------------------------
                       Damage and loss of property while in interstate transit
VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                  DEMAND $      CHECK YES only if demanded in complaint:
     COMPLAINT:             UNDER RULE 23, F.R.Cv.P.                                   JURY DEMAND:         0 Yes     MNo
VIII. RELATED CASE(S)
                         (See instructions):
      IF ANY                                              JUDGE                    DOCKET NUMBER
                                                                                  SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY                                                                  ~
        RECEIPT#                       AMOUNT                                          APPLYING IFP                                           JUDGE                             MAG.JUDGE
